COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 



LYNN GOODE, 


§


 




 


 


No. 08-12-00130-CV




Appellant,


§


 




 


 


Appeal from the




v. 


§


 




 


 


394th District
  Court




TIMOTHY J. CROWLEY,


 


 
of Presidio
  County, Texas




 


§


 




Appellee.


 


(TC# 7066)




 


§


 




 


 


 



 
MEMORANDUM OPINION
 
            Appellant, Lynn Goode, has filed a
motion to dismiss the appeal pursuant to Tex.
R. App. P. 42.1(a)(1) because the parties have
settled all matters in dispute.  We grant
the motion and dismiss the appeal. 
Pursuant to the parties’ agreement, we assess costs against the party
incurring same.  See Tex. R. App. P.
42.1(d)(absent agreement of the parties, the court
will tax costs against the appellant).
 
                                                                        GUADALUPE
RIVERA, Justice
September 19, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
McClure, C.J., not participating